DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 30 September 2021.
Claims 1, 3, 10, 14, 17, 18 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
This is a FINAL rejection.

Response to Arguments	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claim 3 is objected to because of the following informalities:   the status identifier says “Currently Amended,” but there are no markups in the claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2018/0218369 A1) hereinafter Xiao, in view of Yan et al. (US 2013/0332338 A1) hereinafter Yan, in view of Diehl et al. (US 2015/0154600 A1) hereinafter Diehl.
Claims 1, 10, 17
Xiao discloses the following limitations:
(Currently Amended) A computer-implemented method for identifying financial fraud risk, the method comprising: receiving a training dataset that includes financial data that have been proven to be associated with financial fraud; training a machine learning model based on an analysis of features from the training dataset to identify patterns in the financial data that have been proven to be associated with financial fraud;  receiving financial information associated with customer accounts; (see at least [0004] [0014[ [0018] [0039] [0037] [0074] [0079] [0081] [0082] [0084] [0087]. Xiao discloses a payment processing system that monitors for anomalous cluster growth in transaction data to detect fraudulent transaction patters.  Xiao discloses receiving transaction data.). 
establishing communities for the customer accounts; (see at least [0004] [0014] [0018] [0039] [0037] [0079] [0080] [0081] [0082]-[0086] . Xiao discloses extracting features from the transaction details.  Thereafter, Xiao discloses clustering transactions with similar features.).
creating a baseline set of the features for each of the communities; (see at least [0004] [0014] [0018] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095] .  Xiao discloses determining a volume of the cluster.  Xiao will monitor for anomalous cluster growth that may indicate fraudulent transactions have been added to the cluster over time.  Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.). 
receiving new financial information associated with the customer accounts; (see at least [0004] [0018] [0039] [0077] [0019] [0092] [0095] [0081]-[0092] [0095].  Xiao discloses over time, updating the clusters to identify new fraudulent transaction patterns that have not been previously identified.  Xiao discloses an anomalous change in volume of a cluster may indicate financial fraud is occurring in that cluster of transactions.  Xiao discloses receiving financial information.). 
updating the communities for the customer accounts based on the new financial information; (see at least [[0004] [0014] [0018] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095]. Xiao 
extracting an updated set of the features for each of the communities; and determining a difference between the baseline set of the features and the updated set of the features for each of the communities; [0004] [0014] [0018] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095].  Xiao discloses Xiao discloses determining a volume of the cluster.  Xiao will monitor for anomalous cluster growth that may indicate fraudulent transactions have been added to the cluster over time.  Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.).
performing, by the machine learning model, a financial fraud risk assessment for each of the communities to identify one or more communities that have an increased risk  of financial fraud by determining whether the difference between the baseline set of the features and the updated set of the features for each of the communities is indicative of an increased risk of fraud based on the patterns identified in the financial data that have been proven to be associated with financial fraud during training of the machine learning model; and (see at least [[0004] [0014] [0018] [0039] [0087] [0021] [0077] [0079] [0081]-[0092] [0095].  Xiao discloses for each cluster, determines whether the change in volume of the cluster over time (i.e., comparison of historical v. new data) is anomalous growth or normal.  If the cluster experiences anomalous growth, the payment processing system identifies the cluster as a potential new fraudulent transaction pattern.). 
retraining the machine learning model based on an accuracy determination of the financial fraud risk assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model.  (see at least [0092] [0095] [0004] [0014] [0018] [0039].  Xiao discloses the payment processing system receives new transaction data and subsequent transaction data (i.e., retrain) and repeats the steps again.). 

Xiao discloses the limitations shown above.  Xiao fails to specifically disclose the steps of a machine learning model performing the analysis of examining risky/suspicious transactions of historical data v. real-time (i.e., new) data:
However, Yan discloses the following limitations:
(Currently Amended) A computer-implemented method for identifying financial fraud risk, the method comprising: receiving a training dataset that includes financial data that have been proven to be associated with financial fraud; (see at least [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054]. Yan discloses a risk detection and assessment system that includes a fraud detection model that identifies a likelihood of fraudulent v non-fraudulent transactions based on training of historical transactions and comparing the historical transaction data to changes in real-time data.). 
training a machine learning model based on an analysis of features from the training dataset to identify patterns in the financial data that have been proven to be associated with financial fraud; (see at least [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses the fraud detection model may be trained based on data that includes historical transactions that have been identified as fraudulent or non-fraudulent.). 
performing, by the machine learning model, a financial fraud risk assessment for each of the communities to identify one or more communities that have an increased risk  of financial fraud by determining whether the difference between the baseline set of the features and the updated set of the features for each of the communities is indicative of an increased risk of fraud based on the patterns identified in the financial data that have been proven to be associated with financial fraud during training of the machine learning model; and (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.).
retraining the machine learning model based on an accuracy determination of the financial fraud risk assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that the adjustments are constantly made in order to further improve performance of the model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Xiao/Yan discloses the limitations shown above.  Xiao/Yan fails to specifically disclose that an increase in transaction amounts exceeds a threshold and thus are indicative of financial fraud for the community.
Though, Diehl discloses the following limitations:
creating a baseline set of the features for each of the communities, wherein the baseline set of features comprises a first total dollar amount of transactions between the customer accounts in the community; (see at least [0031] [0026] [0034] [0005]-[0010] [0029] [0061] [0056] [0063] [0053]-[0055] [0060] [0037] [0045] [0048] [0071] [0072] [0074].  Diehl discloses systems and methods for monitoring, determining, and processing risk indicators relating to a consumer.  Primary risk indicators may be determined that include measurable metrics of changes in consumer data (i.e., fraud – change in transaction amount).  Diehl discloses that transaction amounts will be recorded and grouped in order to compare later collections.). 
extracting an updated set of the features for each of the communities, wherein the updated set of features comprises a second total dollar amount of transactions between the customer accounts in the community; (3326-06800)(see at least [0031] [0026] [0034] [0005]-[0010] [0029] [0061] [0056] [0063] [0053]-[0055] [0060] [0037] [0045] [0048] [0071] [0072] [0074].  Diehl discloses systems and methods for monitoring, determining, and processing risk indicators relating to a consumer.  Primary risk indicators may be determined that include measurable metrics of changes in consumer data (i.e., fraud – change in transaction amount).  Diehl discloses that the transaction amounts of a second time period are analyzed and compared against a pre-specified threshold amount (i.e., first total dollar amount of transactions).). 
performing, by the machine learning model, a financial fraud risk assessment for each of the communities to identify one or more communities that have an increased risk of financial fraud by determining whether the difference between the baseline set of the features and the updated set of the features for each of the communities is indicative of an increased risk of fraud based on the patterns identified in the financial data that have been proven to be associated with financial fraud during training of the machine learning model, wherein there is an increased risk of financial fraud for the community when a difference in the second total dollar amount of transactions and the first total dollar amount of transactions for the community exceeds a threshold determined by the machine learning model that is indicative increased risk of financial fraud for the community; (see at least [0031] [0026] [0034] [0005]-[0010] [0029] [0061] [0056] [0063] [0053]-[0055] [0060] [0037] [0045] [0048] [0071] [0072] [0074].  Diehl discloses systems and methods for monitoring, determining, and processing risk indicators relating to a consumer.  Primary risk indicators may be determined that include measurable metrics of changes in consumer data (i.e., fraud – change in transaction amount).  Diehl discloses that the transaction amounts are analyzed and compared against a predetermined threshold.  If there is an increase in transaction amounts and that increase is above a pre-determined and pre-specified amount of funds, the system may be triggered to start some amount of preventative measures.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan to incorporate the teachings of Colonna and disclose that familial relationship transactions are grouped together in clusters/communities because doing so would allow the system to analyze previous months of sales data and fraud complaints, and information discovered from the differences in data may trigger the system to start some amount of preventative measures (see at least Diehl [0048] [0028] [0031] [0071] [0072] [0074] [0005]-[0010]).

Claims 2 and 11
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The method of claim 1, wherein the features include a community size feature indicating a number of customer accounts within a community.  (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each 

Claim 3
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Currently Amended) The method of claim 2, wherein the features include a community structure feature indicating a structure of the community.  (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.  Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Claim 4
Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Previously Presented) The method of claim 3, wherein the features include a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 5
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The method of claim 4, wherein the features include a transaction feature indicating financial transaction information associated with the customer accounts in the community.  (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction.  Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Claim 6
 Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
(Original) The method of claim 5, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a total increase in a number of SARs associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.).. Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 7
Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Original) The method of claim 6, wherein the plurality of factors in determining financial fraud risk includes a rate of change in the number of SARs associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 8
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Original) The method of claim 7, wherein the plurality of factors in determining financial fraud risk including a rate of change in the structure of the community.  (see at least [0004] [0014] [0018] [0039] [0021] [0077] [0088] [0037] [0074] [0079] [0081] [0082] [0084] [0087].  Xiao discloses the payment processing system determines the volume of the cluster.  Over time, the payment processing system may determine a change in the volume of the cluster.  The payment 

Claim 9
Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model is updated:
 (Original) The method of claim 8, further comprising updating the machine learning model with new training data based on the determination of financial fraud risk performed using the machine learning model that have been proven to be accurate in identifying financial fraud. (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that the adjustments are constantly made in order to further improve performance of the model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 12
Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Previously Presnted) The system of claim 11, wherein the features include a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR.  (see at least  [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.  A feature may be the number of risks present (i.e., accounts associated with a SAR).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 13
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Previously Presented) The system of claim 11, wherein the features include a transaction feature indicating financial transaction information associated with the customer accounts in the community.  (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a 

Claim 14
Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Currently Amended) The system of claim 13, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a total increase in a number of suspicious activity reports (SARs) associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.).. Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 15

 (Original) The system of claim 14, wherein the plurality of factors in determining financial fraud risk includes a rate of change in the number of SARs associated with a community.  (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 16
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Original) The system of claim 15, wherein the plurality of factors in determining financial fraud risk including a rate of change in a structure of the community.  (see at least 0004] [0014] [0018] [0039] [0021] [0077] [0088] [0037] [0074] [0079] [0081] [0082] [0084] [0087].  Xiao discloses the payment processing system determines the volume of the cluster.  Over time, the payment 

Claim 18
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
(Currently Amended) The computer program product of claim 17, wherein the features  include a community size feature indicating a number of customer accounts within a community, a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR, and a transaction feature indicating financial transaction information associated with the customer accounts in the community. (see at least [0037] [0074] [0079] [0081] [0082] [0084] [0087] [0004] [0014] [0018] [0039]. Xiao discloses that the payment processing system extracts, for a group of transactions, features from each transaction; the payment processing system creates clusters that compose common features for any number of transactions.  For each cluster, the payment processing system may determine a number of transactions (e.g., number of customer accounts within the cluster).  The features may be that a group of transaction spend a similar total amount for a transaction. Other financial transaction information may be grouped together in cluster, such as transactions that occurred in a specific time period or with a specific merchant.).

Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
 (Currently Amended) The computer program product of claim 17, wherein the features  include a community size feature indicating a number of customer accounts within a community, a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR, and a transaction feature indicating financial transaction information associated with the customer accounts in the community.  (see at least [0011] [0086][0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039][0043] [0049] [0054].  Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.  A feature may be the number of risks present (i.e., accounts associated with a SAR).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 19
Xiao/Yan/Diehl disclose the limitations shown above.  Xiao further discloses:
 (Original) The computer program product of claim 18, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a rate of change in a structure of the community.  (see at least [0004] [0014] [0018] [0039] [0021] [0077] [0088] [0037] [0074] [0079] [0081] [0082] [0084] [0087].  Xiao discloses the payment processing system determines the volume of the cluster.  Over time, the payment processing system may determine a change in the volume of the cluster.  The payment processing system will examine the cluster to 

Xiao/Yan/Diehl disclose the limitations shown above.  Yan specifically discloses a machine learning model examines an increase in suspicious activity:
(Original) The computer program product of claim 18, wherein the machine learning model uses a plurality of factors in determining financial fraud risk including a total increase in a number of SARs associated with a community, a rate of change in the number of SARs associated with a community (see at least [0089] [0111] [0124] [0011] [0042] [0032] [0033] [0035] [0038] [0039] [0043] [0049] [0054] . Yan discloses that features will be chosen to be analyzed by the fraud detection model.  Yan discloses that the model will detect a difference in historical trained data (that has been identified as fraudulent v non-fraudulent) v new financial data that has been added in real-time.). Yan discloses the fraud detection model examines the difference between historical data v real-time (i.e., new) data.  The fraud detection model will determine if there is an increase in the number/value of risks/fraud transactions present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Claim 20

 (Original) The computer program product of claim 18, wherein the machine learning model is updated with new training data based on the determination of financial fraud risk performed using the machine learning model that have been proven to be accurate in identifying financial fraud.   (see at least [0011] [0086] [0089] [0011] [0042] [0032] [0033] [0035] [0038] [0039] [0043] [0049] [0054].  Yan discloses that the adjustments are constantly made in order to further improve performance of the model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment processing system analyzing the change in volume of clusters of Xiao/Yan/Diehl to incorporate the teachings of Yan and disclose using a machine learning model to identify suspicious transactions because doing so would help detect and assess various types of risks associated with financial transactions.  It is helpful to use a model to examine all of the overall risks (see at least Yan [0005] [0008]-[0012]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691